                 Case 3:20-cv-05705-RAJ Document 9 Filed 09/29/20 Page 1 of 2



 1
                                                         THE HONORABLE RICHARD A. JONES
 2

 3

 4

 5

 6

 7

 8                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 9                                       AT SEATTLE

10   THERESA ROUSH,                                   Civil No. 3:20-CV-05705-RAJ
11            Plaintiff,
12
              vs.                                      PROPOSED ORDER
13
     COMMISSIONER OF SOCIAL
14   SECURITY,

15            Defendant.

16            Based on Defendant’s Motion, it is hereby ORDERED that the Answer due date

17   shall be amended as follows:
18            Defendant shall have up to and including October 26, 2020, to file a response to
19
     Plaintiff’s Complaint, including the certified administrative record. The certified
20
     administrative record shall be filed within ten days of its availability to the Office of the
21
     General Counsel, if it can be filed earlier than the aforementioned date.
22

23

24

     Page 1         ORDER - [3:20-CV-05705-RAJ]
                Case 3:20-cv-05705-RAJ Document 9 Filed 09/29/20 Page 2 of 2



 1
              If the Commissioner is unable to file the certified administrative record by that
 2
     date, the Commissioner shall file another motion for extension every 28 days until the
 3
     certified administrative record becomes available.
 4
              DATED this 29th day of September, 2020.
 5

 6

 7                                                      A
 8                                                      The Honorable Richard A. Jones
                                                        United States District Judge
 9
     ____________________________________
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

     Page 2      ORDER - [3:20-CV-05705-RAJ]
